OPINION
PER CURIAM.
Lloyd Wilberforce Williams appeals the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2000). In civil actions in which the United States or an officer or agency thereof is a party, all parties are accorded sixty days after the entry of the district court’s final judgment or order to note an appeal, see Fed.R.App.P. 4(a)(1), unless the district court extends the appeal period under Fed.R.App.P. 4(a)(5) or reopens the appeal period under Fed.RApp.P. 4(a)(6). This appeal period is “mandatory and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229, 80 S.Ct. 282, 4 L.Ed.2d 259 (I960)).
The district court’s order denying the § 2255 motion was entered on the docket on June 26, 2000. Williams filed his notice of appeal on September 18, 2000, and requested that the district court file the notice of appeal nunc pro tunc as of the judgment date because he did not receive the order denying his motion. Because the district court did not rule on the motion, we remand this case for the district court to determine whether Williams has shown excusable neglect or good cause. Fed.R.App.P. 4(a)(5). The record, as supplemented, will then be returned to this court for further consideration. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

REMANDED.